Citation Nr: 0913151	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-37 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1965 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claim. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The appellant did not file an appeal for educational 
benefits; as such, this matter is not on appeal and will not 
be discussed. 


FINDINGS OF FACT

1.  The Veteran died in February 2001 at the age of 55; 
chronic myelogenous leukemia (CML), was certified as the 
immediate cause of death on his death certificate; no other 
causes were listed. 

2.  CML was not manifested during service or within one year 
after the Veteran's discharge from service. 

3.  The Veteran's CML was not proximately caused by any 
remote incident of service, to include Agent Orange exposure.

4.  The Veteran did not have any service-connected 
disabilities and had never applied for entitlement to service 
connection for CML. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the claimant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The claimant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the claimant in September 2003 and October 2007.  Those 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The October 2007 letter 
also indicated how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The letters did specifically address these elements 
and the Board concludes that the rule of Hupp is satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file, to include the VA records 
from the Minneapolis facility as requested in the Board's 
remand.   Private medical records identified by the claimant 
have been obtained, to the extent possible.  The claimant has 
at no time referenced outstanding records that he wanted VA 
to obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes a medical opinion is not needed in this 
case because the only evidence indicating the Veteran's CML 
is related to some "... event, injury or disease in service" 
is the appellant's own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an opinion.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

In short, a medical opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that 
the Veteran's cause of death may be associated with his 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection for Cause of Death

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for leukemia may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's CML is decades after service. 

To warrant service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature. 38 C.F.R. § 
3.312(c)(4).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed. In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Veteran died on February [redacted], 2001 due to chronic 
myelogenous leukemia (CML).  At that time, the Veteran did 
not have any service-connected disabilities, but had a claim 
pending for entitlement to service connection for a right 
thumb, right leg and low back disability.  Those claims were 
ultimately denied in a January 2004 rating decision.  The 
Veteran never filed for entitlement to service-connection for 
CML.  

The appellant alleges the Veteran's CML is a result of Agent 
Orange exposure during his service in Vietnam. 

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure or to diabetes diagnosed 
within the first year after service. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6) and 3.309(e).  That is, a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  A veteran is presumed to have 
been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002).

In this case, the Veteran has confirmed service in the 
country of Vietnam during the Vietnam War era and, therefore, 
is presumed to have been exposed to Agent Orange herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).  CML, regrettably, is not on 
the list or presumptive conditions associated with Agent 
Orange exposure.  38 C.F.R. § 3.309(e). 

Even in the absence of a presumption, however, service 
connection for the Veteran's CML, and thus his cause of 
death, may still be established if there is medical evidence 
of a diagnosed disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The crucial inquiry then is whether the Veteran's cause of 
death, namely CML, can be directly linked to any in-service 
injury or disease. The Board concludes it cannot. There is no 
medical evidence causally connecting the Veteran's CML to any 
incident of his military service, to include Agent Orange 
exposure.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant alleges the Veteran's VA Oncologist 
specifically told them the Veteran's CML is due to herbicide 
exposure from Vietnam.  In response, the VA obtained all the 
Veteran's VA treatment records from 1985 to 2001.  The 
records reflect the Veteran was first diagnosed with CML in 
the early 1990s, but no doctor, to include the doctor 
identified by the claimant, offers an opinion with regard to 
likely etiology.  The Veteran's representative also attempted 
to get a nexus opinion from the identified VA physician.  To 
date, the VA physician has not offered such an opinion.  
Ultimately, the Board assigns little probative weight to the 
appellant's assertion, considering that "the connection 
between what a physician said and the layman's account of 
what he purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).

The medical evidence clearly shows the Veteran's CML was 
first diagnosed nearly two decades after separation from 
service.  His service treatment records, moreover, are silent 
as to any complaints, treatment or diagnosis of CML.  

To the extent the appellant believes the Veteran's CML and 
ultimate demise is attributable to his military service, 
specifically exposure to Agent Orange, she is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any disorder because she does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds noteworthy that although the Veteran filed 
for entitlement to service connection for other disabilities 
a mere one month preceding his death, he did not file for 
entitlement to service connection for CML.  Although not 
dispositive, the fact that the Veteran chose to file for 
other disabilities and purposefully did not file for service-
connection for his most disabling disability, namely CML, 
raises doubt that he was ever told by a medical professional 
that his CML was related to Agent Orange exposure or any 
other incident of service.  

In short, no medical professional has ever opined that the 
Veteran's CML is related to Agent Orange exposure or any 
other incident of his military service.  Accordingly, the 
most probative and competent evidence indicates the Veteran's 
cause of death is unrelated to any incident of his military 
service and, therefore, the claim must be denied.


ORDER

Entitlement to service connection for cause of the Veteran's 
death, claimed as secondary to Agent Orange exposure, is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


